
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 3
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2011
			Mr. Hatch (for himself,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. Inhofe,
			 Mr. McCain, Mr.
			 Grassley, Mr. Roberts,
			 Mr. Lugar, Mr.
			 Burr, Ms. Snowe,
			 Mr. Ensign, Mr.
			 Isakson, Mr. Barrasso,
			 Mr. Johanns, Mr. Chambliss, Ms.
			 Ayotte, Mr. Portman,
			 Mr. Blunt, Mr.
			 Hoeven, and Mr. Kirk)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relative to balancing the budget.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year, unless two-thirds of the duly
				chosen and sworn Members of each House of Congress shall provide by law for a
				specific excess of outlays over receipts by a rollcall vote.
					2.Total outlays for any fiscal year may not
				exceed 20 percent of the gross domestic product of the United States for the
				calendar year ending before the beginning of such fiscal year, unless
				two-thirds of the duly chosen and sworn Members of each House of Congress shall
				provide by law for a specific amount in excess of such 20 percent by a rollcall
				vote.
					3.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					4.No bill to increase Federal taxes shall
				become law unless approved by two-thirds of the duly chosen and sworn Members
				of each House of Congress by a rollcall vote.
					5.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in effect.
				The provisions of this article may be waived for any fiscal year in which the
				United States is engaged in military conflict which causes an imminent and
				serious military threat to national security and is so declared by a joint
				resolution, adopted by a majority of the duly chosen and sworn Members of each
				House of Congress, which becomes law.
					6.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of
				outlays, receipts, and gross domestic product.
					7.Total receipts shall include all receipts
				of the United States Government except those derived from borrowing. Total
				outlays shall include all outlays of the United States Government except for
				those for repayment of debt principal.
					8.This article shall take effect beginning
				with the fourth fiscal year beginning after its
				ratification.
					.
		
